Citation Nr: 1508660	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  13-09 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to burial benefits, to include a plot or interment allowance.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant, W. H., and L. Z.



ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from August 1947 to July 1948.  As will be discussed in greater detail below, the Board finds the evidence sufficient to conclude that the Veteran died in June 2010.  The appellant is the executrix of the Veteran's estate.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

The Board has not only reviewed the Veteran's physical claims file, but also the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.


FINDINGS OF FACT

1.  An official document establishing the Veteran's change of name is not of record; however, evidence submitted by the appellant demonstrates that multiple state and federal agencies recognized the Veteran's name change, which corresponds with representations made by the Veteran to VA during his lifetime.

2.  The Board finds that the above-referenced Veteran died in June 2010 due to nonservice-connected causes and was buried the following day.

3.  The appellant, the executrix of the Veteran's estate, paid for the Veteran's burial and filed an application for burial benefits, to include a plot or interment allowance, for the nonservice-connected death in September 2010.

4.  At the time of his death, the Veteran was in receipt of VA compensation benefits. 

5.  The Veteran was entitled to be buried in a national cemetery, but instead was buried in a private plot.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to nonservice-connected burial benefits have been met.  38 U.S.C.A. § 2302 (West 2014); 38 C.F.R. § 3.1600 (2014).

2.  The criteria for entitlement to a plot or interment allowance have been met.  38 U.S.C.A. § 2303 (West 2014); 38 C.F.R. § 3.1600 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the RO has denied the appellant's claim on the basis that the appellant has failed to provide a court document showing that the Veteran's name during service had been legally changed to the name listed on the death certificate received as part of the claim for burial benefits.  For the reasons discussed immediately below, the Board finds that the appellant has provided sufficient information to establish that at some point after service the Veteran changed his name from [Name Redacted] (J.M.C.) to [Name Redacted] (I.P.T.).

The claims file indicates that the Veteran originally was granted VA compensation benefits in a November 1948 rating decision.  At that time, he was still using the name of J.M.C.  In the 1980s, VA stopped the Veteran's benefits because his benefit checks were being returned as undeliverable and he could not be located.  In July 1995, VA received a claim in which the Veteran indicated that his current name was I.P.T. and that he had served under the name of J.M.C.  The claim included a VA file number that is the same as that listed above for J.M.C.  In a May 1996 letter, VA indicated that the Veteran's compensation benefits had been reinstated because his whereabouts had been established.  On the third page of the letter, in the sixth bullet point, the Veteran was requested to provide official documents showing that his name had legally been changed.  Approximately a week later, a Report of Contact with a bank official regarding where to send the Veteran's retroactive benefits check again indicated that his name had been changed to I.P.T.  The Veteran, however, failed to provide any official documentation of the name change and VA continued to make payments to J.M.C.

In September 2010, the appellant submitted an Application for Burial Benefits, in which she noted the Veteran's name to be I.P.T. and provided the VA file number and Social Security number associated with the file of J.M.C.  The included death certificate listed the name as I.P.T. with an alias of "Mana," but no indication of the name J.M.C.  As such, in October 2010, the RO denied the claim and listed several documents needed to grant the claim, including court documentation approving the Veteran's name change.  

In response, the appellant provided a June 2010 letter from VA's National Call Center certifying that I.P.T. had served from August 1947 to July 1948 and the letter also included the VA file number associated with this claim.  The appellant also provided an Arizona driver license, a Veterans Universal Access Identification card, and a Medicare card that all listed I.P.T. and included the Social Security number associated with this VA file number and the individual formerly known as J.M.C.  The appellant otherwise has indicated that she has been unable to locate a court document evidencing the Veteran's name change and efforts by VA to obtain such a document from New Jersey and Arizona courts where the Veteran resided have been unsuccessful.  

Thus, there is significant evidence of record, including documents from both federal and state agencies that document that the Social Security number once associated with J.M.C. later became associated with the name I.P.T.  The foregoing strongly suggests that J.M.C. changed his name to I.P.T.  Although the Board acknowledges that a court document evidencing the name change is not of record, such an absence is not fatal to the appellant's claim.  The Board notes that under common law, for example, individuals are permitted to change their names as long as such a change is not accomplished for some illegal purpose.  See, e.g., United States v. Dunn, 564 F.2d 348, 354 n. 12 (9th Cir. 1977) ("[Individuals] may legally call themselves anything they wish, despite the lay concept of a person's 'real' name, provided of course the name is not used for an illegal purpose.").  In this case, there is no evidence that such a name change was accomplished for purpose of fraud or other illegal purpose.  As such, for the purposes of this decision and in the absence of a court document noting a formal change of name, the Board will presume that the I.P.T. discussed herein is the Veteran formerly known as J.M.C.  

Turning to the merits specific to claims for burial benefits, a burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600.

If a veteran dies as a result of a service-connected disability or disabilities, certain amounts as authorized may be paid toward the Veteran's funeral and burial expenses including the cost of transporting the body to the place of burial.  38 C.F.R. § 3.1600(a).

If a veteran's death is not a result of service-connected disability or disabilities, entitlement to payment of benefits toward the Veteran's funeral and burial expenses including the cost of transporting the body to the place of burial is subject to the following conditions: (1) at the time of death, the Veteran was in receipt of pension or compensation (or but for the receipt of military retirement pay would have been in receipt of compensation); or (2) the Veteran had an original or reopened claim for either benefit pending at the time of the Veteran's death, and (i) in the case of an original claim there is sufficient evidence of record to have supported an award of compensation or pension effective prior to the date of the Veteran's death, or (ii) in the case of a reopened claim, there is sufficient prima facie evidence of record on the date of the veteran's death to indicate that the deceased would have been entitled to compensation or pension prior to the date of death; or (3) the deceased was a veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and the body of the deceased is being held by a State (or a political subdivision of a State) and the Secretary determines, (i) that there is no next of kin or other person claiming the body of the deceased veteran, and (ii) that there are not available sufficient resources in the Veteran's estate to cover burial and funeral expenses; and (4) the applicable further provisions of this section and §§ 3.1601 through 3.1610.  38 C.F.R. § 3.1600(b); 38 U.S.C.A. § 2302(a).

Claims for reimbursement or direct payment of burial and funeral expenses under 38 C.F.R. § 3.1600(b) must be received by VA within two years after the permanent burial or cremation of the body.  Where the burial allowance was not payable at the death of the Veteran because of the nature of his or her discharge from service, but after his or her death the discharge has been corrected by competent authority so as to reflect a discharge under conditions other than dishonorable, a claim may be filed within two years from the date of correction of the discharge.  This time limit does not apply to claims for service-connected burial allowance under 38 C.F.R. § 3.1600(a) (claims for service-connected death and burial allowance) or for the cost of transporting a veteran's body to the place of burial under 38 C.F.R. § 3.1600(c) or § 3.1600(g).  38 C.F.R. § 3.1601.

In addition to the benefits provided for under 38 U.S.C.A. § 2302, in the case of a veteran who is eligible for burial in a national cemetery under 38 U.S.C.A. § 2402 and who is not buried in a national cemetery or other cemetery under the jurisdiction of the United States, VA shall pay a sum not exceeding $300 as a plot or interment allowance to such person as VA prescribes if such veteran is eligible for a burial allowance under § 2302, died while admitted to a VA facility, or was discharged from the active military, naval, or air service for a disability incurred or aggravated in the line of duty.  38 U.S.C.A. § 2303(b)(2).

The correlating regulation, 38 C.F.R. § 3.1600(f)(1), provides that, for claims filed on or after December 16, 2003, plot or interment allowance is payable to the person or entity who incurred the expenses if: (1) the deceased veteran is eligible for burial in a national cemetery, (2) the veteran is not buried in a national cemetery or other cemetery under the jurisdiction of the United States, and (3) the applicable further provisions of 38 C.F.R. § 3.1600 and §§ 3.1601 through 3.1610 are met.  For purposes of the plot and interment allowance, plot or burial plot means the final disposal site of the remains, whether it is a grave, mausoleum vault, columbarium niche, or other similar place.  38 U.S.C.A. § 3.1601(a)(3).  Further, interment expenses are those costs associated with the final disposition of the remains and are not confined to the acts done within the burial grounds, but may include the removal of bodies for burial or interment.  Id.

Here, the record shows that the appellant's application for burial benefits was date stamped in September 2010, within the time period allotted for filing a claim for burial benefits.  See 38 C.F.R. § 3.1601(a).

Service connection has not been established or claimed for the cause of the Veteran's death.  At the time of the Veteran's death, service connection was in effect for schizophrenic reaction, competent, rated at 30 percent disabling, and dermatitis, impetigenous and scabies, residuals of, rated as noncompensably disabling. Given that the Veteran's death was not service-connected, but that he was in receipt of compensation at the time of death, the Board finds that basic eligibility for non-service connected burial benefits has been established.

The certificate of death shows that the Veteran died in June 2010, with an immediate cause of death of cardiopulmonary arrest and due to or a consequence of end stage chronic obstructive pulmonary disease (COPD).  

Claims for burial allowance may be made by the funeral director, if the entire bill or any balance remains unpaid, the individual whose personal funds were used to pay burial, funeral, and transportation expenses, or the executor or administrator of the estate of the Veteran or the estate of the person who paid the expenses of the Veteran's burial or provided such service.  38 C.F.R. § 3.1601(a)(1).

Moreover, in addition to submission of the proper claim form, the claimant is required to submit, among other evidence, receipted bills showing who made the payment and showing receipt of payment by a person acting for the funeral director or cemetery owner; and waivers from all other potential distributees, in the circumstances where expenses in connection with a veteran's burial were paid from funds of the Veteran's estate or another deceased person's estate and the identity and right of all persons to share in that estate have been established.  38 C.F.R. § 3.1601(b).

Records from the Veteran's church indicate that the Veteran was buried on church land the day after his death .  In the September 2010 application, the appellant indicated that she paid for the funeral costs totaling $600, $300 of which was for the burial service and $300 for the burial plot.  The appellant has provided an invoice from the church for the plot and burial service dated July 29, 2010, in the amount $600 and a personal check from the appellant for $600 dated July 30, 2010, and including a notation that the check was in payment for burial.  The church has provided documentation that the invoice for the burial service and plot has been paid in full by the appellant.  In addition, the Veteran's will stated that he died with no personal assets, as all personal property and assets had been given to his church.

In light of the above discussion, and resolving reasonable doubt in favor of the appellant, the criteria for burial benefits under 38 C.F.R. § 3.1600(b) have been met.  

Next, the Board will additionally consider whether the appellant is entitled to a plot or interment allowance.  In relevant part, when a veteran dies from nonservice-connected causes, entitlement to a plot or interment allowance is warranted when the following conditions are met: the deceased veteran is eligible for burial in a national cemetery; the Veteran is not buried in a national cemetery or other cemetery under the jurisdiction of the United States; and entitlement is not precluded via the applicable further provisions of 38 C.F.R. §§ 3.1601 through 3.1610.  See 38 C.F.R. § 3.1600(f).

In this case, the Veteran served on active duty, was discharged under conditions other than dishonorable, and has not otherwise been found to be unqualified for burial in a national cemetery.  Thus, he was entitled to burial in a national cemetery.  See 38 U.S.C.A. § 2402 (West 2014).  Also, as was discussed above, the evidence indicates that his remains were not buried at such a cemetery, as the place of final disposition was on privately owned property.

Further, there is nothing in the record to suggest that payment of a plot allowance would be precluded under 38 C.F.R. §§ 3.1601-3.1610.  Notably, the appellant filed a timely claim for burial benefits in June 2010, submitted a certified death certificate, and provided evidence showing the place of burial.  Consequently, as all of the pertinent criteria are met, VA payment of the plot allowance is warranted.


ORDER

Entitlement to nonservice-connected burial benefits is granted, subject to the laws and regulations governing the payment of VA benefits.

Entitlement to a plot or interment allowance is granted, subject to the laws and regulations governing the payment of VA benefits.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


